Citation Nr: 1704565	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14 39-573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel






INTRODUCTION

The Veteran has active duty service from July 1966 to February 1969, to include service in the Republic of Vietnam.  His awards and decorations include four Vietnam Service Medals and a Purple Heart, among others.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a January 2015 statement, the Veteran's representative referenced medical and psychiatric records from the VA Medical Center in San Diego pertaining to the Veteran's suicidal risk factor and history of alcohol dependence.  While VA treatment records dating as late as September 2014 are in the file, it appears there may be some missing records.  For example, the Veteran's representative suggests that the treatment records show a suicidal risk factor of 11 out of 24, showing moderate suicidal ideation; the VA treatment records on file do not include this finding.  

In addition, the last VA PTSD examination was nearly three years ago.  That examination report did not indicate any suicidal ideation endorsed by the Veteran.  As such, the evidence indicates that his PTSD symptoms may have increased in severity since he was last examined, and the Board finds that a current VA examination is necessary to determine the current level of that disability.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all outstanding treatment records relevant to his PTSD claim.  All identified VA records should be added to the claims file, to specifically include mental health records from the San Diego VAMC dating since September 2010.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records. 

2.  After the above development has been accomplished to the extent possible, schedule the Veteran for a VA PTSD examination to determine the extent of his PTSD.  The examiner should specifically address whether the Veteran's alcohol abuse is due to his PTSD, as well as any evidence in the record pertaining to suicidal ideation.  The examiner is to be provided access to the Veteran's file.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

3.  The AOJ should review the record again, to specifically include any evidence submitted since the last statement of the case was issued.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




